Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
Claim 1 is objected to because of the following informalities: “a main fuel” line 17 should read --the main fuel--.
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: re A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a ; person having ordinary skill in the art to which the claimed invention pertains. AD Patentability shall not be negated by the manner in which the invention was made. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Horikawa et al. (US 2017/0074521) in view of Alexander et al. (US 7,921,651).
Regarding Claim 1: Horikawa discloses a combustor (3) (see Figure 1) comprising: a combustion liner (13) (see Figure 2) forming a combustion chamber (11) therein;
a fuel injector (15) provided at a top portion of the combustion liner (the left side being a top portion) and having a plurality of annular fuel injection portions (33) arranged so as to be concentric with each other (see Figure 2), each annular fuel injection portion being formed with multiple fuel injection holes (39) (See Figure 5b) arranged in a circumferential direction (see Figure 5b); 
an igniter (P) (see Figure 3) configured to ignite a fuel injected from the fuel injector into the combustion chamber (¶ 43); 
an auxiliary fuel injection portion (the outer annular fuel injection portions) that is a part of the plurality of annular fuel injection portions; 
a first main fuel introduction passage (67a) configured to introduce a main fuel (intended use, F) that is to be supplied to a main fuel injection portion (the inner annular fuel injection portions) that is an annular fuel injection portion other than the auxiliary fuel injection portion among the plurality of annular fuel injection portions, into the fuel injector, the first main fuel introduction passage being provided with a first flow regulating valve (71); and 
configured to introduce a main fuel (intended use, F) that is to be supplied to the auxiliary fuel injection portion, into the fuel injector, the second main fuel introduction passage being provided with a second flow regulating valve (71),
wherein the igniter is attached to the combustion liner (Figure 3), and the auxiliary fuel injection portion is disposed at a radially outermost side among the plurality of annular fuel injection portions (the auxiliary fuel injection portion is the radially outermost of the annular fuel injection portions), and
wherein the auxiliary fuel injection portion is configured to have the auxiliary fuel as a fuel having a lower reactivity and a narrower combustible concentration range than the main fuel, which the main fuel injection portion is configured to have supplied thereto.
The italicized is intended use (i.e. “configured to have”) and does not provide any structural difference or limitations to the apparatus to define over the prior art since an injection portion is structurally capable of having fuel of any particular reactivity or combustible concentration range flow through it.  The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP 2112 II.)
Horikawa does not disclose an auxiliary fuel introduction passage configured to introduce an auxiliary fuel that is to be supplied to the auxiliary fuel injection portion; 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include an auxiliary fuel introduction passage configured to introduce an auxiliary fuel that is to be supplied to the auxiliary fuel injection portion of Horikawa to allow the turbine to operate using different fuels and operate at a wide range of loads using the different fuels. (Alexander Col 2 Lines 65- Col 3 Line 10). 
Regarding Claim 2: Horikawa in view of Alexander teach the combustor as claimed in claim 1. Horikawa further discloses a common fuel supply passage (69) configured to supply the auxiliary fuel and the main fuel to the auxiliary fuel injection portion (The passage 69 supplies the fuel (auxiliary and main) to the auxiliary fuel injection portion, as the auxiliary fuel supply system of Horikawa in view of Alexander supplies 33), wherein the auxiliary fuel introduction passage and the second main fuel introduction passage are connected to the common fuel supply passage (The common fuel passage is fluidly connected to the auxiliary fuel introduction passage and the second main fuel introduction in order to provide a fluid passage for fuel) ).
Regarding Claim 6: Horikawa in view of Alexander teach the combustor as claimed in claim 1. Wherein the main fuel is a hydrogen-containing gas, and the auxiliary fuel is a natural gas. The italicized is intended use and does not provide any structural difference or limitations to 
Additionally, it is noted that Horikawa positively recites the dual gas fuel system can be used with natural gas and hydrogen containing gas in col. 1, ll. 27-30.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Horikawa in view of Alexander as applied to claim 1 above, and further in view of Shanmugam et al. (US 2013/0186057).
Regarding Claim 4: Horikawa in view of Alexander teach the combustor as claimed in claim 1. Horikawa does not disclose a purge gas introduction passage configured to introduce a purge gas into the first main fuel introduction passage and the second main fuel introduction passage. 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a purge gas introduction passage configured to introduce a purge gas into the first main fuel introduction passage and the second main fuel introduction passage of Horikawa in view of Alexander in order to flush out any remaining fuel as taught by Shanmugam (Shanmugam ¶ 24). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Horikawa in view of Alexander and Shanmugam as applied to claim 4 above, and further in view of Stuttaford et al. (US 2006/0016198). 
Regarding Claim 5: Horikawa in view of Alexander and Shanmugam teach the combustor as claimed in claim 4. 
Horikawa in view of Alexander and Shanmugam do not teach an auxiliary fuel purge gas introduction passage branching from the auxiliary fuel introduction passage and configured to introduce the auxiliary fuel as a purge gas into the first main fuel  introduction passage and the second main fuel introduction passage. The italicized is intended use and does not provide any structural difference or limitations to the apparatus to define over the prior art since the main fuel and auxiliary fuel are only functionally recited in claim 1, i.e. “configured to introduce an auxiliary fuel”, line 9; “configured to introduce a main fuel” in line 12; “wherein the auxiliary fuel injection portion is configured to have the auxiliary fuel as a fuel having a lower reactivity and a narrower combustible concentration range than the main fuel, which the main fuel 
Stuttaford teaches a dual fuel supply system for combustion system of a gas turbine. Stuttaford further teaches an auxiliary fuel introduction passage and a main fuel introduction passage Stuttaford also teaches an auxiliary fuel purge gas introduction passage (37, see Figure 3) extending between the two fuel introduction passages (21 and 22). The connection between two fuel introduction passages is capable of performing the intended use as all structural limitations of the claim are taught.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include an auxiliary fuel purge gas introduction passage branching from the auxiliary fuel introduction passage of Horikawa in view of Alexander and Shanmugam and configured to introduce the auxiliary fuel as a purge gas into the first main fuel introduction passage and the second main fuel introduction passage (in order to supply the auxiliary fuel to the first main fuel introduction passage and the second main fuel introduction passage Stuttaford ¶ 23).
Response to Arguments
8/9/2021 have been fully considered but they are not persuasive. 
Applicant argues the objection to claim 1 for the second instance of “a main fuel” is inappropriate because “The “main fuel” in line 17 refers to “fuel that is to be supplied to the auxiliary fuel injection portion”, and is different from the “main fuel” in line 12, which is “to be supplied to a main fuel injection portion”.”  The original disclosure does not support this interpretation.  Figure 4 shows the main fuel source 49 supplies the main fuel to the auxiliary fuel injection portion 25A through the second main fuel introduction passage 45 and to the main fuel injection portions 25B through the first main fuel introduction passage 43.  There are not two separate main fuels, and if there were it would be necessary to label them differently.  Therefore this is the same main fuel which can be routed to different locations.
Applicant alleges that the Shanmugam reference was not included in the Notice of References Cited.  Examiner points to line B of the US Patent Documents of the Notice of References Cited dated 5/10/2021, which clearly cites the Shanmugam reference.
Applicant argues on pages 9-11 of the Remarks that “Horikawa is silent with respect to any of the fuel injection portions 33 being an auxiliary fuel injection portion” and “Alexander is silent as to geometric positional relation between two nozzle outlets 124 and 128 of the alleged dual fuel supply system”. The claims do not apply any structural limitations on the auxiliary fuel injection portions that differentiate them from any other injection portions, merely that they are configured to have a different fuel than the main fuel injection portions, but all of the description of the type of fuel is intended use.  There are no positive recitations of a particular type of fuel or structural limitations to the injection portions themselves.  Furthermore the invention has a common fuel supply passage as described in claim 2, so that either auxiliary fuel or main fuel .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741